Exhibit 10.13

 

[g32182kcimage002.jpg]

 

National Association of Securities Dealers, Inc.

1735 K Street, NW

Washington, DC 20006-1500

202 726 8000

 

November 30, 2000

 

Mr. David P. Warren

19 Brook Street

Wellesley, MA 02482

 

Dear David:

 

I am pleased to extend our offer to you for the position Senior Vice President
and Chief Administrative Officer, Nasdaq Stock Market, Inc., subject to final
approval of our Board of Directors.  In this role, you will report directly to
me.

 

This employment offer includes the following components:

 

1.               You will receive a sign-on bonus of $100,000, payable within 30
days of your reporting date of January 2, 2001.

 

2.               Your base salary will be $300,000 annually beginning on your
starting date and continuing through year 2003.

 

3.               You will receive a guaranteed minimum annual bonus of $150,000
for years 2001, 2002, and 2003 payable on the normal award payment date
(February of the following year), contingent on your continuous service and
satisfactory work/conduct/performance.  Each year, 20% of the annual bonus will
be deferred for two years.

 

4.               Should Nasdaq Stock Market, Inc. issue stock awards, you will
be eligible for stock options/awards commensurate with the issuance of such
awards to other senior management at the same level.

 

5.               You will be entitled to 4 weeks vacation per year.

 

6.               You will be entitled to our full benefits package.

 

7.               You will be provided with a forgivable, interest free loan of
$200,000 in lieu of relocation assistance at your request.  Such loan is to be
forgiven equally over the next three years of employment at the Nasdaq Stock
Market.  In the event that you resign your employment within three years of your
employment with the Nasdaq Stock Market, you will be required to re-pay a
prorated amount of the loan to Nasdaq.  For example, if you resign after two
years of employment, you will be required to repay one third (1/3) of the
original interest free loan.

 

1

--------------------------------------------------------------------------------


 

8.               You will be provided with a temporary housing until your
relocation to New York in the Summer of 2001.

 

All of the components of this employment offer are contingent on your continuous
employment with Nasdaq, Inc. and your satisfactory work performance and conduct
as determined by your management.  All payments will have all applicable local,
state and federal tax and withholdings deducted.

 

Under our Human Resources procedures, you will be in an initial appraisal period
during your first six months of employment.  During this time, your performance
will be reviewed and feedback provided to you.  Subsequently, your performance
will be reviewed periodically according to our company practices

 

As a full-time employee you will be eligible to participate in out Flexible
Benefits Program, which includes medical, dental and vision coverage.  If you
elect health and welfare benefits during your initial enrollment period, they
will become effective the first day of the following month.  A Benefits
Enrollment Guide is enclosed to provide an overview of NASD benefit programs.

 

Additional information concerning benefits available to you, including HMOs and
savings/retirement programs, will be provided during your orientation.

 

Effective on your date of hire, you will be automatically enrolled in the NASD
Savings Plus Plan 401(k), with a pre-tax payroll deduction of two percent of
your base salary.  If you choose to not participate in the Savings Plus Plan,
you must contact the Benefits Department at (240) 386-4886 and complete a 401(k)
deduction change form electing to withdraw from the Plan within 30 days of your
date of hire.  The deduction change form will be available to you at your
orientation.

 

Please be advised that any changes or amendments to our policies, procedures,
benefits and compensation programs, and corporate or departmental organization
will apply to you as they will to all Nasdaq employees.

 

This offer is contingent upon acceptable drug test results and routine
background and reference checks.  In addition, to satisfy the requirements of
the Immigration Reform and Control Act of 1986, on your first day of work you
must provide acceptable documentation establishing your identity and right to
work in the United States.  Please review the enclosed Employment Eligibility
Verification - Lists of Acceptable Documents to determine the documents you will
need to provide on your first day of work.

 

This offer is subject to the terms and conditions set forth in the NASD
Application for Employment, including the employment-at-will provisions
contained therein.  If you have any questions regarding this offer or the terms
and conditions of employment, please call me at (202) 728-8020.  If the terms
and conditions of this offer of employment are acceptable, please sign and date
this letter, review and complete all enclosed forms and documents, and bring
this letter and all completed forms with you on your first day of work.  A copy
of this letter is provided for your records.

 

2

--------------------------------------------------------------------------------


 

David, welcome to Nasdaq.  We believe you will find the work to be both
challenging and personally rewarding, and look forward to the contributions you
will make toward achieving the goals of the Nasdaq Stock Market, Inc.  I
personally look forward to working with you.

 

Sincerely,

 

/s/ Richard Ketchum

 

Richard Ketchum

President and CEO

Nasdaq Stock Market, Inc.

 

Enclosures:

 

Benefits Enrollment Guide

 

 

NASD Code of Conduct

 

 

EEO Policy

 

 

Harassment-Free Workplace Policy

 

 

Sexual Harassment Policy

 

 

NASD Core Principles

 

 

Pre-Orientation Materials

 

 

I accept this offer of employment by the Nasdaq Stock Market, Inc.

 

/s/ David P. Warren

 

 

December 5, 2000

 

 

 

Date

 

 

3

--------------------------------------------------------------------------------